DETAILED ACTION

The Applicant’s amendment filed on February 15, 2021 was received.  Claims 11 and 17 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued October 5, 2020.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, on claims 11-25 and 27-34 are withdrawn, because applicants response filed February 15, 2021 was persuasive.  

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Maeda et al. and Mizuta et al. on claims 11 and 13 are withdrawn, because independent claim 11 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Maeda et al., Mizuta et al. and Tseng et al. on claims 12 and 14-18 are withdrawn, because independent claim 11 has been amended.

Reasons for Allowance
Claims 11-18, 21-25, 27-29 and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 

In regards to independent claim 21, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of
the first and second processing zones are vertically stacked and enclosed within sidewalls of the processing chamber, the processing fluid is free to move between the first and second processing zones, the first exhaust port and the second exhaust port are disposed along a first sidewall of the sidewalls of the processing chamber, the third exhaust port and the fourth exhaust port are disposed along the first sidewall, as recited in the context of the claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 31, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the processing fluid is free to move between the first and second processing zones, a first plurality of mounting brackets disposed within the first processing zone and configured to support a first hotplate tray, wherein the first hotplate tray has a first opening and a second opening disposed in a sidewall of the first hotplate tray; a second plurality of mounting brackets disposed within the second processing zone and configured to support a second hotplate tray, wherein the second hotplate tray has a third opening .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Binu Thomas/
Primary Examiner, Art Unit 1717
2/16/2021